DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-17 and new claims 21-23) in the reply filed on 12/15/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 15, the limitation “annealing the second metal comprises growing a metal oxide on sidewall surfaces of the liner-free conductive structure between the first metal and the dielectric layer” is unclear. It is not clear because on the one hand, it claims “the liner-free conductive structure”, but on the other hand it claims a liner of “metal oxide on sidewall surfaces of the liner-free conductive structure” (see a metal oxide liner 1000 in Fig. 10 of the present application).

● Claim 15, the limitation “annealing the second metal comprises growing a metal oxide on sidewall surfaces of the liner-free conductive structure between the first metal and the dielectric layer” is unclear. It is not clear because Fig. 10 of the present application shows annealing the second metal 110 comprises growing a metal oxide 1000 on sidewall surfaces of the liner-free conductive structure between the second metal 110 and the dielectric layer, but not “between the first metal [105] and the dielectric layer” as claimed.
	For the examination purpose, it is assumed that annealing the second metal comprises growing a metal oxide on sidewall surfaces of the liner-free conductive structure between the second metal and the dielectric layer.
● Claim 16, the limitation “annealing the second metal comprises growing ruthenium oxide on sidewall surfaces of the liner-free conductive structure between the first metal and the dielectric layer” is unclear. It is not clear because on the one hand, it claims “the liner-free conductive structure”, but on the other hand it claims a liner of “ruthenium oxide on sidewall surfaces of the liner-free conductive structure”.
	For the examination purpose, it is assumed that a liner of ruthenium oxide on sidewall surfaces of the conductive structure.
● Claim 16, the limitation “annealing the second metal comprises growing a ruthenium oxide on sidewall surfaces of the liner-free conductive structure between the first metal and the dielectric layer” is unclear. It is not clear because 
	For the examination purpose, it is assumed that annealing the second metal comprises growing a ruthenium oxide on sidewall surfaces of the liner-free conductive structure between the second metal and the dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0287851) in view of Uzoh (US 5,930,669).
Regarding claim 10, Chen (Figs. 9-12) discloses a method, comprising: forming a conductive structure on a substrate 42, the conductive structure comprising a first metal 92 (i.e., cobalt, [0040]); forming a liner-free conductive structure 204 on the conductive structure 92, the liner-free conductive structure 204 comprising a second metal (i.e., ruthenium, [0045]) different from the first metal; wherein forming the liner-free conductive structure 204 comprises: depositing an etch stop layer 110 on the conductive structure 92; depositing a dielectric layer 112 on the etch stop layer; 
Chen does not disclose the step of annealing the second metal to lower a resistance of the second metal.
 However, Uzoh (Fig. 2b) teaches a method comprising annealing a second metal 34 (column 6, lines 12-22) to lower a resistance of the second metal 34 (column 2, lines 5-15).  Accordingly, it would have been obvious to modify the method of Chen by including the step of annealing the second metal because such annealing step would provide a continuous crystalline conductive material that would lower a resistance of the second metal layer, as taught by Uzoh (column 6, lines 12-22).
Regarding claims 11-13, Chen (Figs. 9-12) further discloses: forming the conductive structure comprises forming the conductive structure with cobalt ([0040]); depositing the second metal 204 comprises depositing ruthenium metal ([0045]); and performing the first etch comprises etching with a dry etching process (Fig. 9 and [0038]) and performing the second etch comprises etching with a wet etching process (Fig. 10 and [.0039]).
Regarding claim 14, Uzoh (Fig. 2b) further teaches annealing the second metal comprises annealing the second metal between about 200 0C and 360 0C for a duration of about 5 min (column 6, lines 12-22).

However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Uzoh’s device are produced by substantially identical processes (i.e., annealing within a range temperature, duration), claimed property or function of “reducing a number of grain boundaries in the second metal” is presumed to be inherent.
Claims 1, 7-9, 10-13, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0287851) in view of Yu et al (US 2009/0209099).
Regarding claim 1, Chen (Figs. 9-12) discloses a method, comprising: depositing an etch stop layer 110 on a cobalt contact 92 ([0040]) disposed on a substrate 42; depositing a dielectric layer 112 on the etch stop layer; etching the dielectric layer 112 and the etch stop layer 110 to form an opening to expose a top surface of the cobalt contact 92 (Fig. 9); etching the exposed top surface of the cobalt contact 92 to form a recess in the cobalt contact (Fig. 10), wherein the recess extends laterally under the etch stop layer; depositing a ruthenium metal 204 ([0045]) to substantially fill the recess and the opening (Fig. 12).
Chen does not disclose annealing the ruthenium metal to form an oxide layer between the ruthenium metal and the dielectric layer.

Regarding claims 7-9, Chen (Figs. 9-12) further discloses: depositing the ruthenium metal 204 comprises depositing the ruthenium metal in physical contact with the cobalt contact 92; depositing the ruthenium metal 204 comprises depositing the ruthenium metal in physical contact with the etch stop layer 110 and the dielectric layer 112; and etching the exposed top surface of the cobalt contact 92 comprises etching the cobalt contact with a wet etching chemistry comprising an aqueous solution ([0039] and [0040]).
Regarding claim 10, Chen (Figs. 9-12) discloses a method, comprising: forming a conductive structure on a substrate 42, the conductive structure comprising a first metal 92 (i.e., cobalt, [0040]); forming a liner-free conductive structure 204 on the conductive structure 92, the liner-free conductive structure 204 comprising a second metal (i.e., ruthenium, [0045]) different from the first metal; wherein forming the liner-free conductive structure 204 comprises: depositing an etch stop layer 110 on the conductive structure 92; depositing a dielectric layer 112 on the etch stop layer; performing a first etch to form a via opening in the dielectric and the etch stop layer that 
Chen does not disclose the step of annealing the second metal to lower a resistance of the second metal.
 However, Yu (Figs. 6-8) teaches a method comprising: depositing a second metal (34, 36, 38) to substantially fill the opening, and annealing the second metal ([0028]) to lower a resistance of the second metal ([0032] and [0035]).  Accordingly, it would have been obvious to modify the method of Chen by performing the step of annealing the second metal in order to form a self-align diffusion barrier layer between the second metal and the dielectric layer, the forming of such self-align diffusion barrier layer would decrease the RC delay or resistance of the interconnect structure and reduce the likelihood of electro-migration failure, as taught by Yu ([0035]).
Regarding claims 11-13, Chen (Figs. 9-12) further discloses: forming the conductive structure comprises forming the conductive structure with cobalt ([0040]); depositing the second metal 204 comprises depositing ruthenium metal ([0045]); and performing the first etch comprises etching with a dry etching process (Fig. 9 and [0038]) and performing the second etch comprises etching with a wet etching process (Fig. 10 and [.0039]).

However, Yu (Figs. 6-8) teaches a method comprising: depositing a conductive metal (34, 36, 38) to substantially fill the opening, and annealing the conductive metal to form the metal oxide layer 42 ([0028]) on sidewall surfaces of the conductive structure between the conductive metal and the dielectric layer 28.  Accordingly, it would have been obvious to modify the method of Chen by performing the step of annealing the ruthenium second metal in order to form a self-align ruthenium oxide diffusion barrier layer on sidewall surfaces of the conductive structure between the ruthenium second metal and the dielectric layer, the forming of such self-align diffusion barrier layer would decrease the RC delay of the interconnect structure and reduce the likelihood of electro-migration failure, as taught by Yu ([0035]).
Regarding claim 17, Yu does not teach that annealing the second metal comprises reducing a number of grain boundaries in the second metal.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Yu’s device are produced by substantially identical processes (i.e., annealing within a range temperature, 300 degrees, [0029]), claimed property or function of “reducing a number of grain boundaries in the second metal” is presumed to be inherent.

Regarding claim 21, Chen (Figs. 9-12) discloses a method, comprising: depositing an etch stop layer 110 on a metal contact 92; etching the etch stop layer 110 to form an opening, wherein the opening exposes a top surface of the metal contact 92 (Fig. 9); etching the exposed top surface of the metal contact 92 to form a recess in the metal contact (Fig. 10), wherein the recess exposes a portion of a bottom surface of the etch stop layer 110; depositing a ruthenium metal 204 ([0045]) to substantially fill the recess and the opening (Fig. 12).
Chen does not disclose annealing the ruthenium metal to form an oxide layer between the ruthenium metal and the dielectric layer.
However, Yu (Figs. 6-8) teaches a method comprising: depositing a conductive metal (34, 36, 38) to substantially fill the opening, and annealing the conductive metal to form an oxide layer 42 ([0028]) between the conductive metal and the dielectric layer 28.  Accordingly, it would have been obvious to modify the method of Chen by performing the step of annealing the ruthenium metal in order to form a self-align diffusion barrier layer between the ruthenium metal and the dielectric layer, the forming of such self-align diffusion barrier layer would decrease the RC delay of the interconnect structure and reduce the likelihood of electro-migration failure, as taught by Yu ([0035]). 
Claims 2-6, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Yu et al as applied to claim 1, 10 or 21 above, and further in view of Uzoh (US 5,930,669).
Regarding claim 2, Chen further discloses planarizing the ruthenium metal 204 to substantially coplanarize surfaces of the ruthenium metal and the dielectric layer (Fig. 
However, Uzoh (Figs. 4a-4b) teaches a method comprising depositing a metal oxide 14 (column 4, lines 35-44) on the planarized conductive metal 34 for functioning as an etch stop layer (column 5, lines 8-14).  Accordingly, it would have been obvious to deposit a metal oxide on the planarized ruthenium metal of Chen in order to provide an etch stop on the planarized ruthenium metal.
Regarding claims 3-5, Yu further teaches the step of annealing the ruthenium metal of Chen at temperature between about 200 ⁰C and about 360 ⁰C ([0029]), but Yu does not teach the annealing being performed in a non-oxidizing ambient.
However, Uzoh (Fig. 2b) teaches a method comprising: a conductive metal 34 filling the opening and annealing the conductive metal in a non-oxidizing ambient including nitrogen, hydrogen or a forming gas (column 6, lines 13-22).  Accordingly, it would have been obvious to anneal the ruthenium metal of Chen in a non-oxidizing ambient in order to avoid the ruthenium metal from being oxidized.
Regarding claim 6, Yu does not teach the ruthenium metal comprises performing an annealing process for a duration between about 1 min and 10 min.
However, Yu further teaches that the duration of the annealing process can be optimized through experiments ([0029]), and Uzoh teaches the duration of the annealing process can be performed for a time period between about 1 min and 10 min (column 6, lines 13-22).  Accordingly, it would have been obvious to perform the annealing process for a duration in a range as claimed because it can be optimized through the 
Regarding claim 14, Uzoh (Fig. 2b) further teaches annealing the second metal comprises annealing the second metal between about 200 0C and 360 0C for a duration of about 5 min (column 6, lines 12-22).
Regarding claims 22-23, Chen (Fig. 12) further discloses: the ruthenium oxide layer (as modified by Yu, see above discussions) is formed between the ruthenium metal 204 and the dielectric layer 112, and planarizing the ruthenium metal to substantially coplanarize surfaces of the ruthenium metal and the dielectric layer ([0046]).
  Chen does not disclose depositing a metal oxide on the planarized ruthenium metal.
However, Uzoh (Figs. 4a-4b) teaches a method comprising depositing a metal oxide 14 (column 4, lines 35-44) on the planarized conductive metal 34 for functioning as an etch stop layer (column 5, lines 8-14).  Accordingly, it would have been obvious to deposit a metal oxide on the planarized ruthenium metal of Chen in order to provide an etch stop layer on the planarized ruthenium metal.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817